Case 1:19-cv-00723-PLM-RSK ECF No. 17, PageID.1421 Filed 08/26/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

TREVOR JAMES CARRIER,                             )
                            Petitioner,           )
                                                  )      No. 1:19-cv-723
-v-                                               )
                                                  )      Honorable Paul L. Maloney
DEWAYNE BURTON,                                   )
                            Respondent.           )
                                                  )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Trevor Carrier, a state prisoner, filed a § 2254 petition for habeas relief. The

Magistrate Judge issued a report addressing Petitioner’s claims and recommending that this

Court deny the requested relief. (ECF No. 14.) Petitioner filed objections. (ECF No. 16.)

The Court will adopt the Report and Recommendation.

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).

       A. Mandatory Minimum

       Petitioner claims he was not informed that the crimes with which he was charged

carried a mandatory minimum of 25 years. The Magistrate Judge concludes Petitioner likely
Case 1:19-cv-00723-PLM-RSK ECF No. 17, PageID.1422 Filed 08/26/21 Page 2 of 4




did not raise the issue in his original 6.500 motion to the state trial court. (R&R at 32

PageID.1398.) Petitioner objects. The Court overrules the objection. Later in the R&R,

the Magistrate Judge assumed that no procedural default for the claim occurred and

evaluated the merits of the claim. (Id. at 35 PageID.1401.)

       B. Missing Transcripts / Motion for New Counsel

       Petitioner claims that on August 26, 2014, just prior to the rescheduled trial, he

requested new counsel, which the trial court denied. Petitioner further claims that a portion

of the transcript from that day was never provided and that the justification for terminating

counsel the day before trial was included in the portion of the hearing that was not

transcribed.   The Magistrate Judge concludes that a portion of the hearing was not

transcribed. (R&R at 24 PageID.1390.) The Magistrate Judge concludes Petitioner failed to

show that the manner in which the state courts resolved the missing transcripts claim

amounted to an error for which he was entitled to habeas relief. (Id. at 26 PageID.1392.)

Petitioner does not object to this portion of the R&R.

       Petitioner also claims that the trial court violated his constitutional rights by denying

his motion for new counsel on the eve of the rescheduled trial. The Magistrate Judge

concludes that the trial court’s decision was not contrary to clearly established federal law.

(Id. at 29 PageID.1395.) Petitioner objects. The Court overrules Petitioner’s objection. The

Magistrate Judge explained why the various disagreements Plaintiff contends he had with

counsel were not sufficient to overcome the deference that must be afforded to the trial

court’s decision in light of the timing of the request. Petitioner does not address the




                                               2
Case 1:19-cv-00723-PLM-RSK ECF No. 17, PageID.1423 Filed 08/26/21 Page 3 of 4




Magistrate Judge’s discussion of those disagreements; he simply repeats the disagreements

he had with counsel.

       C. Ineffective Assistance of Trial Counsel

       During the criminal action in state court, the trial court appointed counsel and later

appointed substitute counsel. Petitioner claims both were ineffective. The Magistrate Judge

concludes the state trial court, when considering and rejecting Petitioner’s 6.500 motion,

applied the correct standard for evaluating an ineffective assistance of counsel claim. (R&R

at 31 PageID.1397.) Petitioner objects. Rather than addressing the standard, Petitioner

argues the merits of several of his claims. The Court overrules Petitioner’s objections. The

Court has reviewed the claims of ineffective assistance of counsel for this objection. The

Court finds that the Magistrate Judge accurately summarized the record and correctly applied

the law to the facts for Petitioner’s claims concerning (1) the failure to advise him of the 25-

year mandatory minimum, which allegedly affected Petitioner’s consideration of a plea and

(2) the failure to contact or investigate witnesses.

       D. Ineffective Assistance of Appellate Counsel

       Petitioner claims appellate counsel provided ineffective assistance by failing to raise

the issues advanced in this habeas petition. The Magistrate Judge concludes that because

the claims lack merit, appellate counsel cannot be faulted for failing to raise them. (R&R at

42-43 PgeID.1408-09.) Petitioner objects. Petitioner focuses his objection on the issue of a

plea. The Court overrules Petitioner’s objection. The Court concludes the Magistrate Judge

accurately described the relevant facts and correctly applied the law to the facts relevant to

Petitioner’s claim concerning a plea. (See R&R at 36-37 PageID.1402-03.


                                                3
Case 1:19-cv-00723-PLM-RSK ECF No. 17, PageID.1424 Filed 08/26/21 Page 4 of 4




        E. Certificate of Appealability

        The Magistrate Judge concludes that reasonable jurists would not disagree with the

manner in which Petitioner’s claims were resolved and then recommends denying a

certificate of appealability. Petitioner objects. Petitioner simply expresses disagreement with

the Magistrate Judge’s findings. The Court overrules Petitioner’s objection. That Petitioner

disagrees with the Magistrate Judge does not establish that reasonable jurists would also

disagree.



        For these reasons, the Court ADOPTS, as its Opinion, the Report and

Recommendation (ECF No. 14.) The Court DENIES Trevor Carrier’s § 2254 petition for

habeas relief. The Court also DENIES a certificate of appealability. IT IS SO ORDERED.



Date:       August 26, 2021                                /s/ Paul L. Maloney
                                                                 Paul L. Maloney
                                                                 United States District Judge




                                              4
